﻿On behalf of my country, I have the honour of extending my most sincere congratulations to Mr. Salim on his election as President of the thirty-fourth session of the General Assembly. I am sure that his choice for this important post reflects the international community's appreciation of his qualities, which we have observed in his discharge of the functions of Permanent Representative of his country. They are qualities, that have been reflected in his very wise conduct of the chairmanship of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples and in the important role which he played in bringing about justice and truth in southern Africa and Palestine while he represented the United Republic of Tanzania in the Security Council. We are sure that, with his qualifications and experience in international affairs and his dedication to the United Nations, he will be able to fulfil the task entrusted to him in leading the work of the Assembly with total success.
69.	We should also like to take this opportunity to extend our appreciation to Mr. Salim's predecessor, Mr. Indalecio Lievano, who conducted the proceedings of the last session of the General Assembly so successfully.
70.	We should also like to congratulate Saint Lucia, which has just been admitted to membership in our Organization.
71.	On behalf of the delegation of United Arab Emirates 1 should like to express again our respect and appreciation to Mr. Kurt Waldheim for his efforts to achieve the primary objective for which the United Nations was founded: namely, the safeguarding of international peace and security. The Secretary-General has been consistent in his efforts and has carried out a number of visits to various parts of the world, the results of which have been reflected in the excellent report he has submitted to us on the work of the Organization, In spite of the positive results that have affected international life in certain areas, the main feature of the report is the profound concern we all feel about the fate of mankind because of a continued absence of democracy in international life and the persistence of economic and social injustice in the world today.
72.	A review of the international situation—whether from the political or the economic standpoint—since the previous session of the General Assembly, hardly gives grounds for optimism, for, on the political scene, we unfortunately see certain dangerous trends emerging that might reactivate certain aspects of the cold war and lead to a deterioration of the situation in certain parts of the world. This derives from the failure to achieve real progress in solving serious international problems by eradicating their causes, and from a failure to respect the principles of the Charter of the United Nations and the Universal Declaration of Human Rights.
73.	The Middle East, of which we are a part, is still far from real peace, in spite of the efforts that have been made both inside and outside the United Nations.
74.	Our delegation would like to reaffirm that we are profoundly convinced of the truth, accepted by the international community as a whole, that the cause of the Palestinian people is at the very core of the Middle East problem and that there can be no settlement of the Israeli-Arab conflict without a global settlement of the Palestinian question. We believe that that settlement should be based on the following: first, Israel's withdrawal from all occupied Arab territories, including Jerusalem, and secondly, the recognition of the inalienable rights of the Palestinian people, particularly its rights to return, to self-determination, to have an independent State and to recover its sovereignty over its territory. We also believe that the PLO, which we consider to be the only legitimate representative of the Palestinian people, should participate in all efforts to settle this question in conformity with the right of peoples to self-determination and in application of the principle of the inadmissibility of the annexation of territory by force. Respect for these principles alone can bring us to the just and lasting peace so much hoped tor by the people of the region.
75.	In the light of all these facts and principles we rejected the Camp David agreements and the Israeli- Egyptian peace treaty because those agreements disregard these facts and principles.
76.	The barbarous attacks of Israel upon southern Lebanon, the victims of which are Lebanese and Palestinians, are of profound concern to us, because they are a threat to the territorial integrity and sovereignty of Lebanon. They also threaten the Palestinian people, which are menaced by total extermination. We address an appeal to the international community to adopt all measures necessary to compel Israel to comply with the resolutions of the Security Council that demand its withdrawal from all Lebanese territory.
77.	The development of events in southern Africa, in Zimbabwe and Namibia, are of profound concern to us because we think that the racist minority is still trying to perpetuate its domination and to trample underfoot the dignity of the peoples of that region and to subject them to domination.
78.	In South Africa, the racist Government continues to establish Bantustans and to apply the policy of apartheid.
79.	In Namibia, the racist regime of South Africa continues to create obstacles and great difficulties in order to prevent the United Nations from participating in the process of ensuring independence for that people and thus enabling it to exercise its right to self- determination under the leadership of the SWAPO, its only legitimate representative.
80.	In Zimbabwe, Ian Smith and his supporters among the racist white minority, continue to subvert any effort made and any conference convened for the settlement of the problem in that region under the leadership of the Patriotic Front, the sole legitimate representative of that people.
81.	We are convinced that we should increase material and moral assistance for the African liberation movements until their regions are liberated from the yoke of colonialism and the domination of the racist minority. The United Arab Emirates have always given assistance to the liberation movements, and we shall continue to do so until such time as colonialism and racism have been eradicated from the area.
82.	The report of the Secretary-General on the work of the Organization contains another disappointment on an important question that has concerned the United Nations for a long time: the question of Cyprus. The breaking-off of negotiations between the two Cypriot communities is a source of concern with regard to the future security of this island. We can only hope for the resumption of serious negotiations between the representatives of the Greek Cypriot and Turkish Cypriot communities, so that they may reach an agreement that will guarantee peaceful coexistence for the people of the island and will safeguard the unity and territorial integrity of the Republic of Cyprus.
83.	The United Arab Emirates has declared on many occasions that it welcomes the creation of nuclear-free zones. Our State has also supported, since its independence, the United Nations Declaration of the Indian Ocean as a Zone of Peace so that rivalry between the great Powers may be eliminated from that region to which we belong. We have also co-operated diligently and faithfully with our neighbours to bring stability and security to that area.
84.	We followed with great interest the long and tedious negotiations of the Third United Nations Conference on the Law of the Sea, and we hope that at the forthcoming session it will be possible to carry out the programme of action that was drafted at the eighth session, so that next year we can have a convention on the law of the sea.
85.	The tenth special session of the General Assembly, devoted to disarmament, showed the importance that the peoples and Governments of the world attach to this important subject. This subject is intimately linked with the primary objective that led to the creation of the United Nations, namely the safeguarding of international peace and security. It is no longer possible to continue to live in a climate of nuclear terror, nor is it possible any longer to remain silent about the vast resources that are being wasted on armaments at a time when mankind is in dire need of all those resources for purposes of economic and social development. While the tenth special session was very difficult and the negotiations highly complex, it can be said that its results constitute a first step on the long road that should lead to general and complete disarmament. The Final Document adopted by consensus at the end of the special session stipulates a strategy for disarmament, which will help guide us in all our efforts to this end in the years to come. The special session also recommended the creation of an international organization to deal with disarmament questions in all their aspects, and we hope that the next special session to be held on this subject will make even more progress in order to clear the way for the holding of a world disarmament conference in which all the States of the world will participate and which should be prepared for in such a way as to guarantee its success.
86.	We welcome the most recent agreement concluded between the United States and the Soviet Union on the limitation of strategic armaments, the treaty resulting from the second stage of SALT negotiations.
87.	Since the thirty-third session of the United Nations General Assembly, economic problems have grown more complex daily and the gap between developed and developing countries has become wider and deeper. The rich are getting richer and the poor are getting poorer because of the refusal of the developed countries to participate in serious negotiations to create a new, just and equitable economic system.
88.	The current economic systems are no longer adequate. Consequently, it has become necessary to hasten the conclusion of negotiations between the developing countries and the developed countries under the auspices of the United Nations and in accordance with the relevant resolutions, the most important of which are those adopted by the sixth and seventh special sessions
89.	In order to provide radical solutions to international economic problems, we must find just solutions to a certain number of problems, the most important of which are the indexing of primary commodity prices of exports from the developing countries to the developed countries, and in turn, the establishment of equitable prices for the manufactured goods imported by the developing countries from the industrialized countries. International trade problems should also be settled by alleviating the protectionist policies pursued by the industrialized countries, which prevent the products of the developing countries from reaching markets. There are also the problems of the transfer of technology, of increased and diversified industrial productivity and of limiting the control transnational societies exercise over the natural resources of the developing countries. There must also be a drastic solution of financial and monetary questions because the present monetary system obstructs financial and monetary relations between States. The present system has created distortions in the balance of payments of the developing countries and has increased the rate of inflation in those countries because the developed countries export inflation; it has also caused a deterioration in exchange rates, which has forced the developing countries to limit their development programmes and has imposed on them a heavy burden of indebtedness.
90.	The phenomenon of famine, rife in developing countries, is a source of great concern and should be promptly alleviated through a joint international effort, so people suffering from hunger may be adequately fed.
91.	We believe that the international community should intensify its negotiating efforts within the context of the North-South dialogue in order to devise a new formula for a new international economic order based on right, justice and equity. We hope that the next special session of the United Nations General Assembly, which will be held in 1980, will provide the opportunity for the realization of this objective.
92.	The United Arab Emirates wishes to reaffirm that it will continue to fulfil its responsibilities to the international community and the third-world countries who believe in collective efforts and true international cooperation aimed at establishing a new international society based on the principles of justice and peace.